Matter of Drew v Merchan (2020 NY Slip Op 03858)





Matter of Drew v Merchan


2020 NY Slip Op 03858


Decided on July 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2020

Acosta, P.J., Manzanet-Daniels, Kapnick, Singh, González, JJ.


2510/18 -1647 11792 & 

[*1] In re Keith Drew, Petitioner,
vHon. Juan Merchan, Respondent.


Keith Drew, petitioner pro se.
Letitia James, Attorney General, New York (Charles F. Sanders of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules for a writ of mandamus to vacate an order, Supreme Court, New York County (Juan Merchan, J.), entered on or about August 19, 2019 terminating petitioner's participation in a judicial diversion program, and reinstating his plea agreement,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2020
CLERK